DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-12 are objected to because of the following informalities:    
In claim 1, “remote diode temperature sensor” should be changed to --diode-- in the last line.
In claim 2, it is not clear if the sensing path(s) recited in lines 2-3 is referring to the paths utilized to sense the voltage levels recited in line 11 of base claim 1; and “remote diode temperature sensor” should be changed to --diode-- in the last line.
In claim 3, --the-- should be added after “measure” in line 2.
In claim 9, --configured-- should be added after “is” in line 1.
In claim 10, --configured-- should be added after “is” in line 1.
In claim 11, --configured-- should be added after “is” in line 1; and there is lack of antecedent basis in the claim for the at least one sensing path being “operatively coupled” to the two sensing paths, as recited in lines 2-3.
In claim 12, “to” should be deleted from line 2; and “remote diode temperature sensor” should be changed to --diode-- in the last two lines.
Claims 4-8 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent 11,169,033 [hereinafter ‘033]. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Referring to claim 1 of the instant application, claim 1 of ‘033 claims an apparatus (sensing circuit) for sensing a temperature of a remote diode temperature sensor, comprising a measurement circuit to: 
receive first values (voltages) indicative of voltage levels (voltage levels) exhibited across a diode located remote from the measurement circuit (remote diode temperature sensor);
determine at least two second values (voltage changes) respectively indicative of a respective one of at least two voltage changes across the diode exhibited by the first values (voltages); and
determine a third value (temperature) indicative of a temperature at the diode, wherein the third value is determined at least partially responsive to the at least two second values (voltage changes), fourth values (bias currents) that represent current levels of currents for biasing the diode, and a fifth value (error cancelling coefficient) representing a resistance (route resistance) of respective paths (sensing paths) utilized to sense the voltage levels exhibited across the remote diode temperature sensor.

Referring to claim 2 of the instant application, claim 1 of ‘033 claims a biasing circuit providing the currents for biasing the diode to at least one sensing path of two sensing paths associated with the remote diode temperature sensor.

Referring to claim 3 of the instant application, claim 1 of ‘033 claims a sensing circuit measuring voltage levels exhibited by a voltage across the two sensing paths while the currents for biasing the diode are being provided to the at least one sensing path.

Referring to claim 4 of the instant application, claim 2 of ‘033 claims all of the limitations of claim 4 of the instant application, as stated above with respect to claim 1 of the instant application, and further claims that the currents for biasing the diode comprise pairs of biasing currents.

Referring to claim 5 of the instant application, claim 3 of ‘033 claims all of the limitations of claim 5 of the instant application, as stated above with respect to claim 1 of the instant application, and further claims that each current for biasing the diode is proportional to each of the other currents for biasing the diode. 

Referring to claim 6 of the instant application, claim 4 of ‘033 claims all of the limitations of claim 6 of the instant application, as stated above with respect to claim 5 of the instant application, and further claims that each current for biasing the diode is different than each other current for biasing the diode.

Referring to claim 7 of the instant application, claim 5 of ‘033 claims all of the limitations of claim 7 of the instant application, as stated above with respect to claim 1 of the instant application, and further claims that each current for biasing the diode is a multiple of a specified current.

Referring to claim 8 of the instant application, claim 6 of ‘033 claims all of the limitations of claim 8 of the instant application, as stated above with respect to claim 7 of the instant application, and further claims that the multiple is of a range of about 1x to 20x, inclusive.

Referring to claim 9 of the instant application, claim 7 of ‘033 claims all of the limitations of claim 9 of the instant application, as stated above with respect to claim 3 of the instant application, and further claims that the biasing circuit is to provide a first current for biasing the diode that is a multiple of a specified current, and the sensing circuit is configured to measure a first voltage level of the voltage across the two sensing paths while the first current for biasing the diode is being provided.

Referring to claim 10 of the instant application, claim 8 of ‘033 claims all of the limitations of claim 10 of the instant application, as stated above with respect to claim 9 of the instant application, and further claims that the biasing circuit is to provide a second current for biasing the diode that is a second multiple of the specified current, and the sensing circuit is to measure a second voltage level of a voltage across the two sensing paths while the second current for biasing the diode is being provided.

Referring to claim 11 of the instant application, claim 9 of ‘033 claims all of the limitations of claim 11 of the instant application, as stated above with respect to claim 2 of the instant application, and further claims that the measurement circuit is to determine a route resistance associated with the at least one sensing path operatively coupled to the two sensing paths responsive to the at least two second values; and determine a base resistance responsive to the least two second values.

Claim 12 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘033 in view of U.S. Patent Application Publication 2014/0163765 to Jain et al [hereinafter Jain]. 
Referring to claim 1 of the instant application, claim 1 of ‘033 claims a sensing circuit for sensing a temperature of a remote diode temperature sensor, comprising a measurement circuit to: 
receive first values (voltages) indicative of voltage levels (voltage levels) exhibited across a diode located remote from the measurement circuit (remote diode temperature sensor);
determine at least two second values (voltage changes) respectively indicative of a respective one of at least two voltage changes across the diode exhibited by the first values (voltages); and
determine a third value (temperature) indicative of a temperature at the diode, wherein the third value is determined at least partially responsive to the at least two second values (voltage changes), fourth values (bias currents) that represent current levels of currents for biasing the diode, and a fifth value (error cancelling coefficient) representing a resistance (route resistance) of respective paths (sensing paths) utilized to sense the voltage levels exhibited across the remote diode temperature sensor.
Claim 1 of ‘033 does not claim an apparatus having machine-readable instructions that, when executed by a processor comprising at least one processing core, enable the processor to
perform the acts of the sensing circuit.
However, Jain discloses a temperature sensing system using an apparatus having machine-readable instructions that, when executed by a processor comprising at least one processing core, enable the processor to perform the acts of the temperature sensing system in order to increase a computation speed of the temperature (paragraphs 66, 67, 76; claim 31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of ‘033 by claiming an apparatus having machine-readable instructions that, when executed by a processor comprising at least one processing core, enable the processor to perform the acts of the sensing circuit, as suggested by Jain, in order to increase a computation speed of the temperature.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the objections set forth in this Office action, and upon the proper filing of a terminal disclaimer.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
An apparatus for sensing a temperature of a remote diode temperature sensor, comprising a measurement circuit to determine a third value indicative of a temperature at the diode, wherein the third value is determined at least partially responsive to a fifth value representing a resistance of respective paths utilized to sense the voltage levels exhibited across the remote diode temperature sensor (claim 1).
An apparatus having machine-readable instructions that, when executed by a processor comprising at least one processing core, enable the processor to determine a third value indicative of a temperature at the diode, wherein the third value is determined at least partially responsive to a fifth value representing a resistance of respective paths utilized to sense the voltage levels exhibited across the remote diode temperature sensor (claim 12).

Conclusion
The references made of record by the examiner and not relied upon are considered pertinent to applicant's disclosure by disclosing measuring a temperature using a diode, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
9/21/22